Exhibit 16.1 Li & Company, PC Certified Public Accountants 178 Tamarack Circle Skillman, NJ 08558 U.S.A. Tel 609-252-1878 Fax 609-228-5677 September 3, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:Genesis Group Holdings, Inc. Ladies and Gentlemen: We have read the statements of Genesis Group Holdings, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated August 24, 2010 and agree with such statements as they pertain to our firm.We consent to the filing of a copy of this letter as an exhibit to such Current Report. /s/ Li & Company, PC Li & Company, PC
